Citation Nr: 0302377	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  98-14 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1990 to May 1997.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's claim for an increased rating for headaches was 
previously before the Board, and in an April 2001 remand it 
was returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.

The Board notes that the veteran requested a hearing in 
September 1998 and was notified of the date, time, and 
location of that hearing by a VA letters dated in January 
2000 and April 2000.  The veteran withdrew her request for a 
hearing in August 2000.  There are no other outstanding 
hearing requests of record.

The Board also observes that the January 2003 informal 
hearing presentation listed the issue of entitlement to an 
increased rating evaluation for residuals of a right hand 
injury in addition to the above-stated issue.  The veteran 
had previously appealed the issue of entitlement to service 
connection for residuals of a right hand injury.  However, as 
the RO granted service-connection for a right hand disability 
in October 2002, that issue is no longer on appeal before the 
Board.  


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The medical and other evidence of record demonstrates that 
the veteran's headaches have been manifested by 
symptomatology analogous to migraine headaches with 
prostrating attacks occurring on average once per month over 
the last several months. 

3.	The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
headaches, so as to render impractical the application of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.	The schedular criteria for a 30 percent disability rating 
for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2002).  

2.	An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in November 1997 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in May 1998 and October 2002 letters 
and rating decisions of the evidence needed to substantiate 
her claim, and she was provided an opportunity to submit such 
evidence.  Moreover, in a July 1998 statement of the case and 
supplemental statements of the case issued in April 2000 and 
October 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed her of the 
reasons why her claim had been denied, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  

In a May 2001 letter and the October 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  Specific regulations 
pertaining to VA's duty to assist were included in the 
October 2002 supplemental statement of the case.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of her duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
reports.  In addition, the veteran was afforded VA 
examinations in December 1997 and April 2002, which will be 
addressed below.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.


B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; VA outpatient treatment records dated September 1997 
to July 2002; and VA examination reports dated in December 
1997 and April 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on her behalf will be summarized where appropriate.  

The RO received the veteran's claim of entitlement to service 
connection for headaches in November 1997.  In a May 1998 
rating decision, service connection was granted and a 
noncompensable disability rating was assigned.  The veteran 
expressed her disagreement with the disability percentage 
assigned in writing in June 1998 and the current appeal 
ensued.  An October 2002 rating decision increased the 
veteran's disability rating for headaches to 10 percent.  The 
Board will address whether a higher rating should have been 
assigned for the veteran's claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The veteran's service-connected headaches have been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, the rating 
schedule for migraines.  A 10 percent disability rating is 
assigned for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating is warranted for migraines 
manifested by prostrating attacks averaging once a month over 
the last several months.  A 50 percent evaluation is 
warranted for migraines with very frequent, completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The Board has reviewed the evidence of record and finds that 
the veteran's overall level of symptomatology is consistent 
with an increased disability rating at the 30 percent level.  

The veteran's headache symptoms, as reflected in the medical 
findings of record, show headaches with symptomatology 
analogous to migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  The medical evidence of record, 
specifically show that the veteran reported having migraine 
headaches on several occasions during the relevant time 
period in question.  Following active service, the veteran 
initially complained of migraine headaches in October 1997, 
December 1998, and February 1999.  In October 1997, it was 
noted that the veteran had taken Imitrex for her migraines 
but the medication had caused nausea.  A December 1997 VA 
examination report noted that the veteran had complained of 
migraines occurring anywhere from 5 times per week to once 
per month.  At the beginning of February 1999, the veteran 
asserted that she had a mild migraine each day with visual 
disturbance.  Later in February 1999, she stated that her 
treatment had been helping and she only had one migraine 
headache that week.  In March 1999, the veteran stated that 
she had not had any migraine headaches in 2 weeks.  In April 
1999, the veteran reported having a headache 4 days prior 
after reading for many hours, asserting that she had been 
stressed secondary to writing English papers.  

In June 1999, the veteran again sought treatment for multiple 
symptoms related to headaches.  In August 1999, she reported 
having a history of migraine headaches and in September 1999 
she stated that her migraines had increased since her 
involvement in an August 1999 automobile accident.  

An April 2002 VA examination report noted the veteran's 
complaints of severe headaches.  She asserted that she had 
sudden episodic headaches since April 1994 and maintained 
that the episodes occurred daily and were incapacitating.  
She reported using Imitrex subcutaneously and other 
medications by pill.  

Following her April 2002 VA examination, the veteran sought 
treatment for complaints of severe migraine headaches.  She 
was prescribed Verapamil and Flexeril and told to return in 3 
months.  In July 2002, the veteran asserted that she had been 
feeling much better and had no problems or complaints.  A 
neurological examination was normal.  She was diagnosed with 
migraine/tension type headaches.  She was continued on 
Verapamil and Flexeril.  She was told to return in 6 months.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
more nearly approximates the criteria required for a 30 
percent evaluation under Diagnostic Code 8100.  See 38 C.F.R. 
§ 4.7.  The veteran has consistently reported having severe 
migraine headaches throughout her outpatient treatment.  In 
addition, the record reflects that she had previously been 
prescribed Imitrex for her headaches and had recently been 
prescribed other medication.  The Board also notes that the 
April 2002 VA examination report noted the veteran's 
complaints of daily incapacitating migraine headaches.  In 
light of all of these findings, the Board finds that a 30 
percent evaluation is warranted for the veteran's headache 
disability.  See 38 C.F.R. § 4.7.

Although the veteran and her representative have suggested 
that a 50 percent disability rating is appropriate, the Board 
has determined that such a rating is not proper at this time.  
The record contains no objective medical evidence indicating 
that the veteran's headaches have caused "severe economic 
inadaptability."  In addition, while VA outpatient treatment 
records have chronicled the veteran's complaints of recurring 
migraine headaches, such complaints have usually occurred 
once per month and in July 2002, the veteran stated that she 
had been feeling much better and had no problems or 
complaints.  The veteran has supplied no evidence of absences 
from work due to her headaches, and no medical evidence has 
pointed to such absences.  

Based on the reasons and bases stated above, the Board 
concludes that the current symptomatology of the veteran's 
headaches appropriately reflects a disability rating at the 
30 percent level, but no higher. 

C.  Extraschedular rating consideration

In the July 1998 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected headaches.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran has not presented evidence to support the premise 
that her service-connected headaches result in marked 
interference with employment so as to render impracticable 
the application of the regular schedular standards.  As 
discussed above, the record reflects migraine headaches 
occurring once per month, but does not reflect such prolonged 
attacks productive of severe economic inadaptability.  There 
is also no evidence that the veteran has been hospitalized 
for her migraines.  

The Board does not doubt that the veteran's headaches cause 
impairment.  However, such impairment is contemplated in the 
30 percent disability rating which has been assigned by the 
Board.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected headaches do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.

D.  Conclusion

For the reasons and bases expressed above, the Board 
concludes that a disability rating of 30 percent, but no 
higher, may be assigned for the veteran's service-connected 
headaches under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002) during the entire relevant time 
period.  The benefit sought on appeal is accordingly allowed 
to that extent.




ORDER

Entitlement to a 30 percent for headaches is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

